DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendments filed on 08/09/2022 have been acknowledged and entered for consideration. Claim 14 has been cancelled and claim 21 has been newly added. Claims 1-13, 15-21 remain pending in the current application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 and 08/09/2022 was filed after the mailing date of the Non-Final Office Action on 02/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-12, 15-21 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US PGPub 2021/0136392 A1).


Regarding claim 1 (Currently Amended), Ma et al. disclose a method of video processing (Fig. 1A-B), comprising: 
determining, for a conversion between a current video block of a video and a bitstream of the video (Fig. 2 shows the conversion from a video data of a current video block into a bitstream as disclosed in [0205], wherein Fig. 3 shows the conversion from an encoded video bitstream into a decoded video block as disclosed in [0223]), parameters of a cross-component linear model (CCLM) based on maximum and minimum values of chroma and luma samples of one or more groups of chroma and luma samples (Fig. 16; [0012]; [0278]-[0280]; It discloses the determination of CCLM parameters based on the maximum and minimum values of the down-sampled luma components, wherein the A, B pair of points are the minimum and maximum down-sampled luma samples and corresponding chroma samples respectively. Fig. 16 also shows the 2 groups of luma and chroma samples, one near point A and the other near point B) selected from neighboring luma and chroma samples of the current video block ([0250]-[0251]; Figs. 9A-B show the CCLM intra-prediction method where neighboring luma and chroma samples of the current video block are used); and 
performing the conversion based on the parameters of the CCLM (Fig. 24, reference numerals 2440-2460 indicate the encoding of the video data into a bitstream using the LM parameters); and 
wherein the chroma and luma samples for each group are selected based on a width and a height of the current video block ([0255]; It discloses that the CCLM parameters for the luma and chroma components are determined based on the width and height of the current block).

Regarding claim 2 (Currently Amended), Ma et al. disclose the method of claim 1, wherein the one or more groups of chroma and luma samples comprise S0, S1, ... , Sm, each of S0, S1, ... , Sm indicating a corresponding group of chroma and luma samples and N indicating a number of the one or more groups, and wherein 1 ≤ m ≤ N-1, wherein m and N are non-negative integers (Fig. 16 shows N=2 groups of luma and chroma samples, where let’s say S0 is the group close to point A and S1 is the group close to point B), wherein a maximum luma value is calculated as maxL = f1(maxLs0, maxLs1,..., maxLsm), wherein f1 is a first function and maxLsi is a maximum luma value of a group Si of the plurality of groups ([0280]-[0281]; Fig. 16 shows the maximum value of luma samples denoted by the point Luma(xB, yB) as calculated from among the S0 and S1 groups of luma samples. Here maxLs0 corresponds to the maximum luma value among the group S0 and maxLs1 corresponds to the maximum luma value among the group S1, and MaxL corresponds to the maximum luma value among S0 and S1 groups which is equal to Luma(xB)), wherein a maximum chroma value is calculated as maxC = f2(maxCs0, maxCs1,..., maxCsm), wherein f2 is a second function and maxCsi is a chroma value of the group Si corresponding to maxLsi ([0280]-[0281]; Fig. 16 shows the maximum value of chroma samples denoted by the point Chroma(xB, yB) corresponding to the maximum luma value at point Luma(xB, yB) from among the S0 and S1 groups of corresponding luma samples. Here maxCs0 corresponds to the maximum chroma value corresponding to the maximum luma value among the group S0 and maxCs1 corresponds to the maximum chroma value corresponding to the maximum luma value among the group S1, wherein MaxC corresponds to the maximum chroma value corresponding to the maximum luma value among S0 and S1 groups which is equal to Chroma(xB)), wherein a minimum luma value is calculated as minL = f3(minLs0, minLs1,..., minLsm), wherein f3 is a third function and minLsi is a minimum luma value of the group Si ([0280]-[0281]; Fig. 16 shows the minimum value of luma samples denoted by the point Luma(xA, yA) as calculated from among the S0 and S1 groups of luma samples. Here minLs0 corresponds to the minimum luma value among the group S0 and minLs1 corresponds to the minimum luma value among the group S1, and MinL corresponds to the minimum luma value among S0 and S1 groups which is equal to Luma(xA)), wherein a minimum chroma value is calculated as minC = f4(minCs0, minCs1,..., minCsm), wherein f4 is a fourth function and minCsi is a chroma value of the group Si, corresponding to minLsi ([0280]-[0281]; Fig. 16 shows the minimum value of chroma samples denoted by the point Chroma(xA, yA) corresponding to the minimum luma value at point Luma(xA, yA) from among the S0 and S1 groups of corresponding luma samples. Here minCs0 corresponds to the minimum chroma value corresponding to the minimum luma value among the group S0 and minCs1 corresponds to the minimum chroma value corresponding to the minimum luma value among the group S1, wherein MinC corresponds to the minimum chroma value corresponding to the minimum luma value among S0 and S1 groups which is equal to Chroma(xA)) and wherein the parameters of the linear model comprise α and β that are calculated as
α = (maxC — minC )/( maxL — minL ) and β = minC – α x minL ([0279]; See Eqns. 13-14).

Regarding claim 3 (Original), Ma et al. disclose the method of claim 2, wherein f1, f2, f3 and f4 are averaging functions ([0040]; it discloses that all the four functions of calculating the luma/chroma max/min values are mean functions, or in other words averaging functions).  

Regarding claim 4 (Original), Ma et al. disclose the method of claim 2, wherein m = N-1 (Fig. 16 shows two (2) distinct groups of luma and chroma samples S0 and S1, which means m=1 and therefore, m=N-1 for N=2).  

Regarding claim 5 (Original), Ma et al. disclose the method of claim 2, wherein m = 1, and wherein S1 = SN-1 (Fig. 16 shows two distinct groups of luma and chroma samples S0 and S1, which means m=1 and therefore, m=N-1 for N=2. So, for, N=2, S1 = SN-1).  

Regarding claim 6 (Currently Amended), Ma et al. disclose the method of claim 1, wherein the one or more groups of chroma and luma samples comprise S0, S1, ... ,Sm, each of S0, S1, ... ,Sm indicating a corresponding group of chroma and luma samples, and wherein m = 0 (Fig. 16 shows two (2) distinct groups of luma and chroma samples S0 and S1, however, when samples only comprise the group S0, then m=0).  

Regarding claim 7 (Currently Amended), Ma et al. disclose the method of claim 2, wherein S0 comprises samples from an above row of the current video block, and wherein S1 comprises samples from a left column of the current video block ([0278]; Fig. 16 shows two groups of samples S0 and S1 both of which comprises samples from above row of the current block and left column of the current block ).  

Regarding claim 10 (Original), Ma et al. disclose the method of claim 1, wherein the chroma and luma samples comprise only a portion of the chroma and luma samples of the neighboring block ([0329]; It discloses that some of the above and left samples are used in the luma and chroma sample creation as shown in Figs. 17-18).  

Regarding claim 11 (Original), Ma et al. disclose the method of claim 1, wherein N is predetermined ([0335]; It teaches that to obtain the max/min luma value and the corresponding chroma value, only one pair of points will be used, meaning, the number N is predetermined).

Regarding claim 12 (Original), Ma et al. disclose the method of claim 1, wherein N is signaled in a sequence parameter set (SPS), a video parameter set (VPS), a picture parameter set (PPS), a picture header, a slice header ([0224]; It discloses syntax elements encoded in a video slice level), a tile group header, one or more largest coding units or one or more coding units ([0207]; it teaches LCU).  

Regarding claim 15 (Original), Ma et al. disclose the method of claim 1, wherein the chroma and luma samples for each group are selected based on values of the chroma and luma samples (Fig. 16 shows the plot of luma and chroma samples where x-axis denotes the luma sample values and y-axis denoted the chroma sample values wherein the max/min luma/chroma values are used to determine the samples in each of the groups).  

Regarding claim 16 (Original), Ma et al. disclose the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (Fig. 2 shows the conversion from a video data into an encoded bitstream).  

Regarding claim 17 (Original), Ma et al. disclose the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (Fig. 3 shows the conversion from an encoded bitstream into a decoded video block).  

Regarding claim 18 (Currently Amended), Ma et al. disclose an apparatus for processing video data (Fig. 1A-B) comprising a processor ([0152]; Fig. 1B, reference numeral 43b) and a non-transitory memory with instructions thereon ([0152]; Fig. 1B, reference numeral 44b), wherein the instructions upon execution by the processor, cause the processor to: 
determine, for a conversion between a current video block of a video and a bitstream of the video (Fig. 2 shows the conversion from a video data of a current video block into a bitstream as disclosed in [0205], wherein Fig. 3 shows the conversion from an encoded video bitstream into a decoded video block as disclosed in [0223]), parameters of a cross-component linear model (CCLM) based on maximum and minimum values of chroma and luma samples of one or more groups of chroma and luma samples (Fig. 16; [0012]; [0278]-[0280]; It discloses the determination of CCLM parameters based on the maximum and minimum values of the down-sampled luma components, wherein the A, B pair of points are the minimum and maximum down-sampled luma samples and corresponding chroma samples respectively. Fig. 16 also shows the 2 groups of luma and chroma samples, one near point A and the other near point B) selected from neighboring luma and chroma samples of the current video block ([0250]-[0251]; Figs. 9A-B show the CCLM intra-prediction method where neighboring luma and chroma samples of the current video block are used); and 
perform the conversion based on the parameters of the CCLM (Fig. 24, reference numerals 2440-2460 indicate the encoding of the video data into a bitstream using the LM parameters), and 
wherein the chroma and luma samples for each group are selected based on a width and a height of the current video block ([0255]; It discloses that the CCLM parameters for the luma and chroma components are determined based on the width and height of the current block).

Regarding claim 19 (Currently Amended), Ma et al. disclose the apparatus of claim 18, wherein the one or more groups of chroma and luma samples comprise S0, S1, ... , Sm, each of S0, S1, ... , Sm indicating a corresponding group of chroma and luma samples and N indicating a number of the one or more groups, and wherein 1 < m < N-1, wherein m and N are non-negative integers (Fig. 16 shows N=2 groups of luma and chroma samples, where let’s say S0 is the group close to point A and S1 is the group close to point B), wherein a maximum luma value is calculated as maxL = f1(maxLs0, maxLs1,..., maxLsm), wherein f1 is a first function and maxLsi is a maximum luma value of a group Si of the plurality of groups ([0280]-[0281]; Fig. 16 shows the maximum value of luma samples denoted by the point Luma(xB, yB) as calculated from among the S0 and S1 groups of luma samples. Here maxLs0 corresponds to the maximum luma value among the group S0 and maxLs1 corresponds to the maximum luma value among the group S1, and MaxL corresponds to the maximum luma value among S0 and S1 groups which is equal to Luma(xB)), wherein a maximum chroma value is calculated as maxC = f2(maxCs0, maxCs1,..., maxCsm), wherein f2 is a second function and maxCsi is a chroma value of the group Si corresponding to maxLsi ([0280]-[0281]; Fig. 16 shows the maximum value of chroma samples denoted by the point Chroma(xB, yB) corresponding to the maximum luma value at point Luma(xB, yB) from among the S0 and S1 groups of corresponding luma samples. Here maxCs0 corresponds to the maximum chroma value corresponding to the maximum luma value among the group S0 and maxCs1 corresponds to the maximum chroma value corresponding to the maximum luma value among the group S1, wherein MaxC corresponds to the maximum chroma value corresponding to the maximum luma value among S0 and S1 groups which is equal to Chroma(xB)), wherein a minimum luma value is calculated as minL = f3(minLs0, minLs1,..., minLsm), wherein f3 is a third function and minLsi is a minimum luma value of the group Si ([0280]-[0281]; Fig. 16 shows the minimum value of luma samples denoted by the point Luma(xA, yA) as calculated from among the S0 and S1 groups of luma samples. Here minLs0 corresponds to the minimum luma value among the group S0 and minLs1 corresponds to the minimum luma value among the group S1, and MinL corresponds to the minimum luma value among S0 and S1 groups which is equal to Luma(xA)), wherein a minimum chroma value is calculated as minC =f4(minCs0, minCs1,..., minCsm), wherein f4 is a fourth function and minCsi is a chroma value of the group Si, corresponding to minLsi ([0280]-[0281]; Fig. 16 shows the minimum value of chroma samples denoted by the point Chroma(xA, yA) corresponding to the minimum luma value at point Luma(xA, yA) from among the S0 and S1 groups of corresponding luma samples. Here minCs0 corresponds to the minimum chroma value corresponding to the minimum luma value among the group S0 and minCs1 corresponds to the minimum chroma value corresponding to the minimum luma value among the group S1, wherein MinC corresponds to the minimum chroma value corresponding to the minimum luma value among S0 and S1 groups which is equal to Chroma(xA)) and wherein the parameters of the linear model comprise α and β that are calculated as
α = (maxC — minC )/( maxL — minL ) and β = minC – α x minL ([0279]; See Eqns. 13-14).

Regarding claim 20 (Currently Amended), Ma et al. disclose a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus ([0197]), wherein the method comprises: 
determining, for a conversion between a current video block of the video and the bitstream of the video (Fig. 2 shows the conversion from a video data of a current video block into a bitstream as disclosed in [0205], wherein Fig. 3 shows the conversion from an encoded video bitstream into a decoded video block as disclosed in [0223]), parameters of a cross-component linear model (CCLM) based on maximum and minimum values of chroma and luma samples of one or more groups of chroma and luma samples (Fig. 16; [0012]; [0278]-[0280]; It discloses the determination of CCLM parameters based on the maximum and minimum values of the down-sampled luma components, wherein the A, B pair of points are the minimum and maximum down-sampled luma samples and corresponding chroma samples respectively. Fig. 16 also shows the 2 groups of luma and chroma samples, one near point A and the other near point B) selected from neighboring luma and chroma samples of the current video block ([0250]-[0251]; Figs. 9A-B show the CCLM intra-prediction method where neighboring luma and chroma samples of the current video block are used); and 
generating the bitstream based on the parameters of the CCLM (Fig. 24, reference numerals 2440-2460 indicate the encoding of the video data into a bitstream using the LM parameters); and 
wherein the chroma and luma samples for each group are selected based on a width and a height of the current video block ([0255]; It discloses that the CCLM parameters for the luma and chroma components are determined based on the width and height of the current block).

Regarding claim 21 (New), Ma et al. disclose the apparatus of claim 19, wherein f1, f2, f3 and f4 are averaging functions ([0040]; it discloses that all the four functions of calculating the luma/chroma max/min values are mean functions, or in other words averaging functions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US PGPub 2021/0136392 A1) in view of Ma et al. (US PGPub 2021/0297656 A1) hereinafter Ma2.

Regarding claim 13 (Original), Ma et al. disclose the method of claim 1.
Although, Ma et al. in [0244] teach Intra prediction can be used when there is no available reference picture, but it does not explicitly teach that the chroma and luma samples for each group are selected based on an availability of the neighboring block of the current video block.
However, Ma2 describes a method in the same field of endeavor (Abstract), where it teaches the chroma and luma samples for each group are selected based on an availability of the neighboring block of the current video block (Ma2; [0008]; [0148]-[0150]; It teaches that the luma and chroma samples are selected based on the available neighboring blocks).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ma et al’s invention of CCLM based intra-prediction using max/min method to include Ma2's usage of available neighboring blocks to generate luma and chroma samples for CCLM, because in certain instances using an available luma reference sample corresponding to an unavailable chroma reference sample might lead to coding errors (Ma2; [0008]).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 recites that the for samples from the above row with coordinates (x, y), S0 comprises a first portion of the samples that  satisfies x % P = Q, and S1 comprises a second portion of the samples that satisfies x % P ≠ Q, for one of the following combination of P, Q values: i) P = 2 and Q = 1, or ii) P = 2 and Q = 0, or iii) P = 4 and Q = 0. Neither the reference of Ma et al. nor the reference of Ma2 teach these limitations. Similar limitation is recited in claim 9 for the y-coordinate point of the sample which is also not taught by any of the aforementioned references. Therefore, claims 8 or 9 will be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/28/2022 have been fully considered but they are not persuasive.

The amendments made in claim 7 have addressed the objection set forth in the previous Office Action and therefore withdrawn.
The amendments made in claims 5 and 6 and the associated remarks have addressed the 112(b) indefiniteness issue set forth in the previous Office Action and therefore withdrawn.

The Applicant in P8-9 of the remark section argues regarding the rejection of claim 1 under 35 USC 102(a)(2). The Applicant amends claim 1 with the limitation of dependent claim 14 and argues the rejection of now cancelled dependent claim 14 by stating “In rejecting the original Claim 14, the Office Action makes the following statements on Page 8 of the Office Action: Regarding claim 14, Ma et al. disclose the method of claim 1, wherein the chroma and fuse samples for each group are selected based on a width and it height of the current video black ([0255]; It discloses that the CCLM parameters for the luma and chroma components are determined based on the width and height of the current block). Applicant respectfully submits that the Office Action fails to provide any analysis to support the Office's position, for example, how the description in Paragraph [0255] of Ma is mapped to the corresponding claimed features. As seen from the portion, in Ma, the parameters α and β are determined based on the equations (2) and (3), and the value of N in equations (2) and (3) is equal to the sum of the width and height of the current chroma coding block. The cited Paragraph [0255] of Ma describes that the value of N is based on a sum of the width and height of the current block. However, there is no teaching in Ma that the description in Paragraph [0255] of Ma is applicable to selecting of the chroma and luma samples for each group. Neither does the office provide any articulate reasoning why such an imputation of teaching would be reasonable to one of skill in the art. As such, the office is improperly applying Ma reference to reject the claimed feature that, “the chroma and luma samples for each group are selected based on a width and a height of the current video block” as recited in Claim 1. The Office does not rely on other references for the above-claimed feature and Ma2 fails to fill the deficiency of Ma. Thus, the combined teaching of Ma and Ma2 fails to teach or suggest the above features of claim 1.”

The Examiner cannot concur with the Applicant and respectfully disagrees. The Examiner would explain how the cited paragraph of Ma et al. (US PGPub 2021/0136392 A1) teach the original claim 14 limitations and therefore the current amended claim 1 limitations as well. The limitation recites “wherein the chroma and luma samples for each group are selected based on a width and a height of the current video block”, which means the luma and chroma sample values are function of width and height of the current video block. Eqns 2 and 3 of [0255] indicate the α and β parameter values of the luma samples and chroma samples of the corresponding current blocks. Both the parameters α and β are determined based on the neighboring luma samples and neighboring chroma samples as shown in Fig. 16, where two distinct group of samples are shown. Therefore luma and chroma samples of each group are based on the α and β parameter values of Eqns 2 and 3. On the other hand, as per the equation parameters, α and β values are functions of N which is the sum of the width and height of the current coding block. Therefore, the luma and chroma sample values in each group are function of width and height of the current video block. The Examiner believes this provides adequate explanation and reasoning as to why Ma et al. disclose all the limitations of the amended independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. "Enhanced Cross-Component Linear Model for Chroma Intra-Prediction in Video Coding" - Kai Zhang, Jianle Chen, Li Zhang, Xiang Li, and Marta Karczewicz; IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 27, NO. 8, AUGUST 2018.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485